


Exhibit 10.2


GUARANTY BY CORPORATIONS

        THIS GUARANTY, dated as of June 29, 2004, is made by INFOTECH USA, INC.,
a Delaware corporation (the “Parent”), and INFORMATION TECHNOLOGY SERVICES,
INC., a New York corporation (“ITSI”; the Parent and ITSI, each a “Guarantor”
and collectively the “Guarantors”), for the benefit of WELLS FARGO BUSINESS
CREDIT, INC., a Minnesota corporation (with its participants, successors and
assigns, the “Lender”).

        The Lender, InfoTech USA, Inc., a New Jersey corporation (the
“Borrower”), and the Guarantors are parties to a Credit and Security Agreement
of even date herewith (as the same may be amended, supplemented or restated from
time to time, the “Credit Agreement”) pursuant to which the Lender may make
advances and extend other financial accommodations to the Borrower.

        As a condition to extending such credit to the Borrower, the Lender has
required the execution and delivery of this Guaranty.

        ACCORDINGLY, each Guarantor, in consideration of the premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:

        1.     Definitions. All terms defined in the Credit Agreement that are
not otherwise defined herein shall have the meanings given them in the Credit
Agreement.

        2.     Indebtedness Guaranteed. Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, jointly and severally, to the Lender
the full and prompt payment when due, whether at maturity or earlier by reason
of acceleration or otherwise, of: (i) the Obligations, and (ii) each and every
other sum (including amounts that would become due but for the operation of the
bankruptcy laws) now or hereafter owing to the Lender by the Borrower under the
Loan Documents, including but not limited to, debts, liabilities and obligations
arising out of loans, credit transactions, financial accommodations, discounts,
purchases of property or other transactions with the Borrower or for the
Borrower’s account or out of any other transaction or event, owed to the Lender
or owed to others by reason of participations granted to or interests acquired
or created for or sold to them by the Lender, in each case whether now existing
or hereafter arising, whether arising directly in a transaction or event
involving the Lender or acquired by the Lender from another by purchase or
assignment or as collateral security, whether owed by the Borrower as drawer,
maker, endorser, accommodation party, guarantor, principal, surety or as a
member of any partnership, syndicate, association or group or in any other
capacity, whether absolute or contingent, direct or indirect, primary or
secondary, sole, joint, several or joint and several, secured or unsecured, due
or not due, contractual, tortious or statutory, liquidated or unliquidated,
arising by agreement or imposed by law or otherwise (all of sums referred to in
clauses (i) and (ii) being hereinafter collectively called the “Indebtedness”).

        Each Guarantor acknowledges and agrees that the Indebtedness shall
include, without limitation, interest on any portion of the Indebtedness that
accrues after the commencement of any insolvency, bankruptcy, receivership,
reorganization, liquidation, arrangement or other similar proceeding (each, a
“Proceeding”), whether voluntary or involuntary (or if interest on any portion
of the Indebtedness ceases to accrue by operation of law by reason of the
commencement of any Proceeding, such interest as would have accrued on such
portion of the Indebtedness as if such Proceeding had not been commenced).

        3.     Guarantors’ Representations and Warranties. Each Guarantor
represents and warrants to the Lender that: (i) such Guarantor is a corporation,
duly organized and existing in good standing and has full power and authority to
make and deliver this Guaranty; (ii) the execution, delivery and performance of
this Guaranty by such Guarantor have been duly authorized by all necessary
action of its directors and do not and will not violate the provisions of, or
constitute a default under, any presently applicable law or its Constituent
Documents or any agreement presently binding on it; (iii) this Guaranty has been
duly executed and delivered by the authorized Officers of such Guarantor and
constitutes its lawful, binding and legally enforceable obligation, except as
limited by equitable principles and bankruptcy, insolvency and similar laws
affecting creditors’ rights; and (iv) the authorization, execution, delivery and
performance of this Guaranty do not require notification to, registration with,
or consent or approval by, any federal, state or local regulatory body or
administrative agency. Each Guarantor represents and warrants to the Lender that
such Guarantor has a substantial economic interest in the Borrower and expects
to derive substantial benefits therefrom and from any loans, credit
transactions, financial accommodations, discounts, purchases of property and
other transactions and events resulting in the creation of the Indebtedness
guarantied hereby, and that this Guaranty is given for a corporate purpose.
Accordingly, the Lender may rely conclusively on a continuing warranty, hereby
made, that such Guarantor continues to be benefited by this Guaranty and the
Lender shall have no duty to inquire into or confirm the receipt of any such
benefits, and this Guaranty shall be effective and enforceable by the Lender
without regard to the receipt, nature or value of any such benefits.

        4.     Unconditional Nature.No act or thing need occur to establish any
Guarantor’s liability hereunder, and no act or thing, except full payment and
discharge of all of the Indebtedness, shall in any way exonerate any Guarantor
hereunder or modify, reduce, limit or release such Guarantor’s liability
hereunder. This is an absolute, unconditional, irrevocable and continuing
guaranty of payment (and not merely of collection) of the Indebtedness and shall
continue to be in force and be binding upon each Guarantor until all of the
Indebtedness and all obligations of each Guarantor hereunder are irrevocably
paid and performed in full and the Credit Agreement shall have terminated,
notwithstanding that from time to time during the term of the Credit Agreement
or this Guaranty, the Borrower may be free from any Indebtedness. Any payment
made by any Guarantor under this Guaranty shall be effective to reduce or
discharge such liability only if accompanied by a written transmittal document,
received by the Lender, advising the Lender that such payment is made under this
Guaranty for such purpose.

        5.     Dissolution or Insolvency of any Guarantor. The dissolution or
adjudication of bankruptcy of any Guarantor shall not revoke this Guaranty,
except upon actual receipt of written notice thereof by the Lender and only
prospectively, as to future transactions, as herein set forth. If any Guarantor
shall be dissolved or shall be or become insolvent (however defined), then the
Lender shall have the right to declare immediately due and payable, and each
Guarantor will forthwith pay to the Lender, the full amount of all of the
Indebtedness whether due and payable or unmatured. If any Guarantor voluntarily
commences or there is commenced involuntarily against any Guarantor a case under
the United States Bankruptcy Code, the full amount of all Indebtedness, whether
due and payable or unmatured, shall be immediately due and payable without
demand or notice thereof.

–2–

        6.     Subrogation, etc. Each Guarantor hereby waives all rights that
such Guarantor may now have or hereafter acquire, whether by subrogation,
contribution, reimbursement, recourse, exoneration, contract or otherwise, to
recover from the Borrower or from any property of the Borrower any sums paid
under this Guaranty. No Guarantor will exercise or enforce any right of
contribution to recover any such sums from any person who is a co-obligor with
the Borrower or a guarantor or surety of the Indebtedness or from any property
of any such person until all of the Indebtedness shall have been fully and
indefeasibly paid and discharged and the Credit Agreement shall have been
terminated.

        7.     Enforcement Expenses. Each Guarantor will pay or reimburse,
jointly and severally, the Lender for all costs, expenses and reasonable
attorneys’ fees and expenses paid or incurred by the Lender in endeavoring to
collect and enforce the Indebtedness and in enforcing this Guaranty.

        8.     Lender’s Rights. The Lender shall not be obligated by reason of
its acceptance of this Guaranty to engage in any transactions with or for the
Borrower. Whether or not any existing relationship between any Guarantor and the
Borrower has been changed or ended, the Lender may enter into transactions
resulting in the creation or continuance of the Indebtedness and may otherwise
agree, consent to or suffer the creation or continuance of any of the
Indebtedness, without any consent or approval by any Guarantor and without any
prior or subsequent notice to any Guarantor. No Guarantor’s liability shall be
affected or impaired by any of the following acts or things (which the Lender is
expressly authorized to do, omit or suffer from time to time, without consent or
approval by or notice to any Guarantor): (i) the invalidity, irregularity or
unenforceability of the Credit Agreement or any other Loan Document, any
Indebtedness, any security interest or any guaranty; (ii) any acceptance of
collateral security, guarantors, accommodation parties or sureties for any or
all of the Indebtedness; (iii) one or more extensions or renewals of the
Indebtedness (whether or not for longer than the original period) or any
modification of the interest rates, maturities, if any, or other contractual
terms applicable to any of the Indebtedness or any amendment or modification of
any of the terms or provisions of any loan agreement or other agreement under
which the Indebtedness or any part thereof arose; (iv) any waiver or indulgence
granted to the Borrower, any delay or lack of diligence in the enforcement of
the Indebtedness or any failure to institute proceedings, file a claim, give any
required notices or otherwise protect any of the Indebtedness; (v) any full or
partial release of, compromise or settlement with, or agreement not to sue, the
Borrower or any guarantor or other person liable in respect of any of the
Indebtedness; (vi) any release, surrender, cancellation or other discharge of
any evidence of the Indebtedness or the acceptance of any instrument in renewal
or substitution therefor; (vii) any failure to obtain collateral security
(including rights of setoff) for the Indebtedness, or to see to the proper or
sufficient creation and perfection thereof, or to establish the priority
thereof, or to preserve, protect, insure, care for, exercise or enforce any
collateral security; or any modification, alteration, substitution, exchange,
surrender, cancellation, termination, release or other change, impairment,
limitation, loss or discharge of any collateral security; (viii) any collection,
sale, lease or disposition of, or any other foreclosure or enforcement of or
realization on, any collateral security; (ix) any assignment, pledge or other
transfer of any of the Indebtedness or any evidence thereof; (x) any manner,
order or method of

–3–

application of any payments or credits upon the Indebtedness; (xi) any
limitation on the liabilities, obligations or indebtedness of the Borrower under
any Loan Document, that may now or hereafter be imposed by any statute,
regulation, rule of law or otherwise; (xii) any merger, consolidation or
amalgamation of the Borrower into or with any other Person, or any sale, lease
or transfer of the assets of the Borrower to any other Person; (xiii) any change
in the ownership of any shares of capital stock of the Borrower; and (xiv) any
election by the Lender under Section 1111(b) of the United States Bankruptcy
Code. Each Guarantor waives any and all defenses and discharges available to a
surety, guarantor or accommodation co-obligor.

        9.     Waivers by Guarantors.

             (a)        Each Guarantor waives any and all defenses, claims,
setoffs and discharges of the Borrower, or any other obligor, pertaining to the
Indebtedness, except the defense of discharge by payment in full. Without
limiting the generality of the foregoing, no Guarantor will assert, plead or
enforce against the Lender any defense of waiver, release, discharge or
disallowance in bankruptcy, statute of limitations, res judicata, statute of
frauds, anti-deficiency statute, fraud, incapacity, minority, usury, illegality
or unenforceability which may be available to the Borrower or any other person
liable in respect of any of the Indebtedness (including any Guarantor), or any
setoff available against the Lender to the Borrower or any other such person,
whether or not on account of a related transaction. Each Guarantor expressly
agrees that such Guarantor shall be and remain liable for any deficiency
remaining after foreclosure of any mortgage or security interest securing the
Indebtedness, whether or not the liability of the Borrower or any other obligor
for such deficiency is discharged pursuant to statute or judicial decision. The
liability of any Guarantor shall not be affected or impaired by any voluntary or
involuntary liquidation, dissolution, sale or other disposition of all or
substantially all of the assets, marshalling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or other similar
event or proceeding affecting, the Borrower or any of its assets. No Guarantor
will assert, plead or enforce against the Lender any claim, defense or setoff
available to any Guarantor against the Borrower. Each Guarantor waives
diligence, presentment, demand for payment, notice of dishonor or nonpayment and
protest of any instrument evidencing the Indebtedness. The Lender shall not be
required first to resort for payment of the Indebtedness to the Borrower or
other persons, or their properties, or first to enforce, realize upon or exhaust
any collateral security for the Indebtedness, before enforcing this Guaranty.

             (b)        So long as any Indebtedness remains outstanding, no
Guarantor shall, without the prior written consent of the Lender, commence or
join with any other Person in commencing any Proceeding of or against the
Borrower.

             (c)        Each Guarantor hereby guarantees that the Indebtedness
will be paid to the Lender without set-off or counterclaim or other reduction
whatsoever (whether for taxes, withholdings or otherwise) in lawful currency of
the United States at the address of the Lender set forth in the Credit Agreement
or at such other address or to such other account as the Lender may specify in
writing to any Guarantor.

–4–

        10.     If Payments Set Aside, etc. If any payment applied by the Lender
to the Indebtedness is thereafter set aside, recovered, rescinded or required to
be returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Borrower or any other obligor), the
Indebtedness to which such payment was applied shall for the purpose of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Indebtedness as
fully as if such application had never been made.

        11.     Additional Obligation of Guarantors. Each Guarantor’s liability
under this Guaranty is in addition to and shall be cumulative with all other
liabilities of such Guarantor to the Lender as guarantor, surety, endorser,
accommodation co-obligor or otherwise of any of the Indebtedness or obligation
of the Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

        12.     Financial Information. Each Guarantor will deliver to the Lender
all financial information concerning such Guarantor required to be delivered
under the Credit Agreement.

        13.     No Duties Owed by Lender. Each Guarantor acknowledges and agrees
that the Lender: (i) has not made any representations or warranties with respect
to, (ii) does not assume any responsibility to any Guarantor for, and (iii) has
no duty to provide information to any Guarantor regarding, the enforceability of
any of the Indebtedness or the financial condition of the Borrower or any
guarantor. Each Guarantor has independently determined the creditworthiness of
the Borrower and the enforceability of the Indebtedness and until the
Indebtedness is paid in full will independently and without reliance on the
Lender continue to make such determinations.

        14.     No Fraudulent Conveyance. Notwithstanding any provision of this
Guaranty to the contrary, it is intended that this Guaranty, and any liens and
security interests granted by each Guarantor to secure this Guaranty, not
constitute a “Fraudulent Conveyance” (as defined below). Consequently, each
Guarantor agrees that if this Guaranty, or any liens or security interests
securing this Guaranty, would, but for the application of this sentence,
constitute a Fraudulent Conveyance, this Guaranty and each such lien and
security interest shall be valid and enforceable only to the maximum extent that
would not cause this Guaranty or such lien or security interest to constitute a
Fraudulent Conveyance, with respect to any Guarantor, and this Guaranty shall
automatically be deemed to have been amended accordingly at all relevant times,
with respect to such Guarantor. For purposes hereof, “Fraudulent Conveyance”
means a fraudulent conveyance under Section 548 of the Code or a fraudulent
conveyance or fraudulent transfer under the provisions of any applicable
fraudulent conveyance or fraudulent transfer law or similar law of any state,
nation or other governmental unit, as in effect from time to time.

        15.     Joint and Several Obligations. Each covenant, agreement,
obligation, representation and warranty of the Guarantors contained herein
constitutes the joint and several undertaking of each Guarantor.

        16.     Miscellaneous. This Guaranty shall be effective upon delivery to
the Lender, without further act, condition or acceptance by the Lender, shall be
binding upon each Guarantor and the successors and assigns of such Guarantor and
shall inure to the benefit of the Lender and its participants, successors and
assigns. No action, failure, delay or omission by the Lender in

–5–

exercising any rights or remedies hereunder, under the Credit Agreement, under
any other Loan Document or otherwise, shall constitute a waiver of, or impair,
any of the rights or privileges of the Lender hereunder. No single or partial
exercise of any such right or remedy shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. Such rights and
remedies are cumulative and not exclusive of any rights and remedies provided by
law or otherwise available. No waiver of any such right or remedy shall be
effective unless given in writing by the Lender. No waiver of any right or
remedy shall be deemed a waiver of any other right or remedy hereunder. This
Guaranty, together with the other Loan Documents, constitutes the entire
agreement of the parties on the subject matter hereof and supersedes all prior
agreements, written or oral, on the subject matter hereof. Any invalidity or
unenforceability of any provision or application of this Guaranty shall not
affect other lawful provisions and application thereof, and to this end the
provisions of this Guaranty are declared to be severable. This Guaranty may not
be waived, modified, amended, terminated, released or otherwise changed except
by a writing signed by each Guarantor and the Lender. This Guaranty shall be
governed by and construed in accordance with the substantive laws (other than
conflict laws) of the State of New York. Each Guarantor hereby: (i) consents to
the personal jurisdiction of the state and federal courts located in the State
of New York in connection with any controversy related to this Guaranty; (ii)
waives any argument that venue in any such forum is not convenient, (iii) agrees
that any litigation initiated by the Lender or any Guarantor in connection with
this Guaranty may be venued in either the state or federal courts located in New
York County, New York; and (iv) agrees that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

        17.     WAIVER OF PERSONAL SERVICE AND JURY TRIAL. EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS THAT SERVICE OF
PROCESS UPON ANY GUARANTOR MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO SUCH GUARANTOR AT SUCH GUARANTOR’S ADDRESS SET
FORTH IN THE CREDIT AGREEMENT, AND SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH GUARANTOR’S ACTUAL RECEIPT THEREOF OR TWO (2) DAYS
AFTER THE SAME SHALL HAVE BEEN SO MAILED. EACH GUARANTOR HEREBY IRREVOCABLY
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF, BASED ON OR PERTAINING TO THIS GUARANTY.





–6–

        IN WITNESS WHEREOF, this Guaranty has been duly executed by each
Guarantor the date first written above.

  INFOTECH USA, INC., a Delaware corporation



By:   /s/ J. Robert Patterson

--------------------------------------------------------------------------------

Name:  J. Robert Patterson Title:  Chief Financial Officer, Vice
 President and Treasurer



  INFORMATION TECHNOLOGY SERVICES, INC., a New York corporation



By:   /s/  J. Robert Patterson

--------------------------------------------------------------------------------

Name:  J. Robert Patterson Title:  Chief Financial Officer, Vice
 President and Treasurer

